DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

This office action is in responsive to communication(s): 
Application filed on 6/25/2020, with priority date of 8/30/2019 based on parent application PCT/US2019/149225.

The status of the claims is summarized as below:
Claims 1-26 are pending. 
Claims 1, 14 are independent claims.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/25/2020, 09/08/2020, 12/30/2020, 03/24/2021, 06/08/2021, 09/10/2021 and 12/14/2021 have been entered and considered by the examiner.

Specification

The title of the invention is not descriptive. The Examiner respectfully requests a new title that is clearly indicative of the invention to which the claims are directed.           The following title is suggested: “Methods for Reliable Acceptance of User Radar Gesture Inputs for a Mobile Device”.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 14 are non-provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2, 17 of co-pending Application No. 16/912603. Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the reference claims. See MPEP 804. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 
Claims 1, 14 of the instant application are compared to claims 2, 17 of co-pending Application No. 16/912603 in the following table:
Instant Application
Co-pending Application 16/912603
Claim 1. 
A method implemented in an electronic device, the electronic device comprising a display and a radar system, the method comprising: 

receiving radar data from the radar system, the radar data determined based on reflections of a portion of a user moving within a gesture zone of the electronic device, and 



















determining that the radar gesture corresponds to a control input of an application on the electronic device; 

providing a gesture-confirmation element on the display of the electronic device, the gesture-confirmation element indicating that the movement of the portion of the user within the gesture zone of the electronic device is determined to comprise the radar gesture and that the radar gesture corresponds to the control input of the application; and 

causing the application to respond to the control input. 


A method implemented in an electronic device, the electronic device comprising a display and a radar system, the method comprising: 

receiving radar data from the radar system, the radar data determined based on reflections of a portion of a user moving within a gesture zone of the electronic device; 

determining, based on the radar data, that the motion of the portion of the user within the gesture zone of the electronic device does not comprise a radar gesture; and 

providing a failed -gesture feedback element on the display of the electronic device, the failed -gesture feedback element indicating that the motion of the portion of the user within the gesture zone of the electronic device is determined not to comprise the radar gesture. 

Claim 17. 
The method of claim 16, further comprising: 

that another motion of the portion of the user within the gesture zone of the electronic device comprises a second radar gesture, the second radar gesture corresponding to a control input of an application on the electronic device; 

providing a gesture-confirmation element on the display of the electronic device, the gesture-confirmation element indicating that the other motion by the portion of the user within the gesture zone comprises the second radar gesture and that the second radar gesture corresponds to the control input of the application; and 


causing the application to respond to the control input. 


An electronic device comprising: 

a computer processor; 
a radar system, implemented at least partially in hardware, configured to: 

provide a radar field; 

analyze the reflections from the user in the radar field; and 
provide, based on the analysis of the reflections, radar data; and 

a computer-readable media having instructions stored thereon that, responsive to execution by the computer processor, implement a radar-based gesture-feedback manager configured to: 
























receive the radar data from the radar system, the radar data determined based on reflections of a portion of the user moving within a gesture zone of the electronic device, and 

determine a radar gesture based on the radar data, or receive a radar gesture; 

determine that the radar gesture corresponds to a control input of an application on the electronic device; 

provide a gesture-confirmation element on a display of the electronic device, the gesture-confirmation element indicating that the movement of the portion of the user within the gesture zone of the electronic device is determined to comprise the radar gesture and that the radar gesture corresponds to the control input of the application; and 

cause the application to respond to the control input. 


An electronic device comprising: 
a display; 
a computer processor; 
a radar system, implemented at least partially in hardware, configured to: 

provide a radar field; 

analyze the reflections from the user in the radar field; and 
provide, based on the analysis of the reflections, radar data; and 

a computer-readable media having instructions stored thereon that, responsive to execution by the computer processor, implement a radar-based gesture-feedback manager configured to: 

detect, based on the radar data received through the radar system, a motion performed by a portion of the user, the portion of the user being within a gesture zone of the radar field; 

determine that the motion by the portion of the user within the gesture zone does not comprise a radar gesture; and 

provide, in response to the determination, a failed -gesture feedback element on the display of the electronic device, the failed -gesture feedback element indicating that the motion was detected and that the motion by the portion of the user does not comprise the radar gesture. 

Claim 2. 
The electronic device of claim 1, wherein the radar-based gesture-feedback manager is further configured to: 

detect, based on second radar data received through the radar system, another motion performed by the portion of the user, the portion of the user being within the gesture zone of the radar field; 

determine that the other motion by the portion of the user within the gesture zone comprises a second radar gesture, the second radar gesture corresponding to a control input of an application on the electronic device; 

provide a gesture-confirmation element on the display of the electronic device, the gesture-confirmation element indicating that the other motion by the portion of the user within the gesture zone comprises the second radar gesture and that the second radar gesture corresponds to the control input of the application; and 

cause the application to respond to the control input. 




Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12, 24-25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 depends from claim 4 and claim 1, and cites (emphasis added):
Claim 4 
The method of claim 1, wherein the gesture-confirmation element is a visual element that appears on an active area of the display.
Claim 11 
The method of claim 4, wherein the visual element includes: 
a visual property, the visual property comprising at least one of a luminosity, a color, a contrast, a shape, a saturation, or an opaqueness that is different from the visual property of another portion of the display that is proximate to the visual element; and 
a segment of an exterior border that is within a threshold distance of an edge of the active area of the display.
It’s not clear to the examiner what “an exterior border” means in the context that the visual element is entirely displayed on an active area of the display. For the 
Claim 24 contains similar limitations as claim 11, and is likewise rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter. 
Claims 12 and 25 depend from claims 11 and 24 respectively, and do not correct from the parent claims, and are likewise rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wild et al. (US Pub 20170021728, hereinafter Wild, from IDS).

Per claim 1, Wild teaches:
A method implemented in an electronic device, the electronic device comprising a display and a radar system, the method comprising:  ([0035] Fig. 4 shows a device/system with screen 2, electronic controller 4, and an infrared strip 6 as a 
	receiving radar data from the radar system, the radar data determined based on reflections of a portion of a user moving within a gesture zone of the electronic device, and determining a radar gesture based on the radar data, or receiving a radar gesture; ([0027] the light from the infrared LED array reflected by the hand of the user, when it’s executed within a predefined spatial region, can be sensed by sensors, and further evaluated to determine a gesture class, and signal the user via display unit);
	determining that the radar gesture corresponds to a control input of an application on the electronic device; ([0025-0026] if the gesture is a recognized gesture that has an associated function, the gesture feedback animation can be displayed in a blue/green color scheme, vs. if the gesture is not recognized to have a function associated with it, the gesture feedback shows a different color scheme, e.g. gray/red color); 
	providing a gesture-confirmation element on the display of the electronic device, the gesture-confirmation element indicating that the movement of the portion of the user within the gesture zone of the electronic device is determined to comprise the radar gesture and that the radar gesture corresponds to the control input of the application; and ([0021-0025] animation travelling in the main direction of a user’s hand movement can be provided on the screen, along the edges of the screen, along a separate external light emitting border of the screen, or combination thereof; Fig. 6-9 show one of the implementation);
	causing the application to respond to the control input. ([0026] the gesture can launch successfully when there is a function associated with the gesture).

Claim 2, Wild further teaches:
The method of claim 1, wherein the application on the electronic device is currently executing and wherein causing the application to respond to the control input comprises sending the control input to the application. ([0025-0026] when the application related function can be executed, the gesture command is launched successfully).

Per claim 3, Wild further teaches:
The method of claim 1, wherein the application on the electronic device is not currently executing and wherein causing the application to respond to the control input comprises: executing the application; and sending the control input to the application. ([0025-0026] the application specific function can be executed when there is associated function mapped to the gesture).

Per claim 4, Wild further teaches:
The method of claim 1, wherein the gesture-confirmation element is a visual element that appears on an active area of the display. ([0022] the animation for the gesture feedback may be displayed by pixels of the same display screen and are located in the peripheral area).

Per claim 5, Wild further teaches:
The method of claim 4, wherein the visual element moves on the active area of the display, the movement of the visual element corresponding to the movement of the portion of the user within the gesture zone. ([0021-0022] animation moving in the direction of the user hand movement can be used to as feedback for user hand gesture, and can be displayed via peripheral pixels on the display screen).

Per claim 6, Wild further teaches:
The method of claim 5, wherein: 
	the radar gesture is a first motion that includes a component in a left-to-right direction and the movement of the visual element comprises moving from a first position on the active display to a second position on the active display, the second position to a right side of the first position; or 
	the radar gesture is a second motion that includes a component in a right-to-left direction and the movement of the visual element comprises moving from a third position on the active display to a fourth position on the active display, the fourth position to a left side of the third position. ([0037] Fig. 6 and 7 show that 

Per claim 7, Wild further teaches:
The method of claim 6, wherein the moving from the first position on the active display to the second position on the active display, or from the third position on the active display to the fourth position on the active display, includes: 
	moving around a corner of the active area of the display; and 
	disappearing from the active area of the display. ([0021] the moving animation follows the user’s hand movement which ends at a corner of the display; and are shown only when the hand is within the gesture zone).

Per claim 8, Wild further teaches:
The method of claim 5, wherein: 
	the radar gesture is a first motion that includes a component in a top-to-bottom direction and the movement of the visual element comprises moving from a first position on the active display to a second position on the active display, the second position to a lower side of the first position; or 
	the radar gesture is a second motion that includes a component in a bottom-to-top direction and the movement of the visual element comprises moving from a third position on the active display to a fourth position on the active display, the fourth position to an upper side of the third position. ([0021, 0041] vertical swipe gesture can be recognized as part of the gestures, where the vertical bar 3c and 3d of Fig. 13 can be used to show animations illustrating vertical movement of the user’s hand that runs in the same direction of the user’s hand, i.e. top to bottom or bottom to top).

Per claim 9, Wild further teaches:
The method of claim 8, wherein the moving from the first position on the active display to the second position on the active display, or from the third position on the active display to the fourth position on the active display, includes: moving around a corner of the active area of the display; and disappearing from the active area of the display. ([0021] the moving animation follows the user’s hand movement which ends at a corner of the display; and are shown only when the hand is within the gesture zone).

Per claim 10, Wild further teaches:
The method of claim 5, wherein the movement of the visual element comprises: 
	an increase from a first size of the visual element to a second size of the visual element, the second size larger than the first size; ([0023] when the animation starts when the hand enters the gesture zone, the glow area would increase as it moves across the screen from left to right, for a specific position of the screen);
	an increase from a first luminosity of at least part of the visual element to a second luminosity of the at least part of the visual element, the second luminosity greater than the first luminosity; ([0023] the animation includes increase brightness of an moving area);
	a decrease from the second size of the visual element, the decrease continuing until the visual element is not visible; and ([0023] when the animation of the glow moves, the area where the movement is moving away would include a decrease of the glow area until it disappears off screen).
	a return to the first size and first luminosity of the visual element. ([0023] when the position of the hand changes back, the original size/brightness of the display is obtained).

Per claim 11, Wild further teaches: 
The method of claim 4, wherein the visual element includes: 
	a visual property, the visual property comprising at least one of a luminosity, a color, a contrast, a shape, a saturation, or an opaqueness that is different from the visual property of another portion of the display that is proximate to the visual element; and ([0023] the animation may include an area of increased brightness);
	a segment of an exterior border that is within a threshold distance of an edge of the active area of the display. ([0022] the animation may be displayed by the pixels of the peripheral area of the display).

Per claim 12, Wild further teaches:
The method of claim 11, wherein the visual property of the visual element varies across the area of the visual element. ([0021] the animation would “run” in the direction corresponding to the movement of the user’s hand gesture; and [0023] the area would include increased brightness to emphasize changeable position).

Per claim 13, Wild further teaches:
The method of claim 1, further comprising: 
determining a background color of a region of the display on which the gesture-confirmation element is displayed; and responsive to determining the background color of the region of the display on which the gesture-confirmation element is displayed, causing the display to present the gesture-confirmation element in another color that is different from the background color, the different color effective to provide human-discernable contrast between the gesture-confirmation element and the region of the display on which the gesture-confirmation element is displayed. ([0023-0026] the color scheme of the animation can be changed to indicate successful function performed).

Per claim 14, claim 14 is a system claim that includes a processor ([[0035] Fig. 4, controller 4], a radar system ([0035] Fig. 4, controller 4, memory 5 and infrared sensor 6) that contains limitations that are substantially the same as claim 1, and is likewise rejected.

Per claim 15-26, claim 25-16 contain limitations that are substantially the same as claim 2-13, and are likewise rejected.



Conclusion
The examiner requests, in response to this Office action, support by shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections, See 37 CFR 1.111(c).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phoebe Pan whose telephone number is (571)270-7794. The examiner can normally be reached M-F 9am-6pm. The examiner can also be reached via fax at 571-270-8794, or via email at phoebe.pan@uspto.gov. However, the Examiner cannot send or reply to emails unless the Applicant electronically files an authorization to conduct internet communications through the following form: 
Form SB/439: https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached at 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 


/PHOEBE X PAN/         Examiner, Art Unit 2176                                                                                                                                                                                               

/ARIEL MERCADO/         Primary Examiner, Art Unit 2176